SECONDARY BATTERY AND APPARATUS INCLUDING THE SECONDARY BATTERY
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-3 and 5-19 are pending, wherein claim 1 is amended.  Claims 1-3 and 5-19 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 112
Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a surface of the first negative active material and/or the second negative active material is coated with a coating layer”. This limitation can be interpreted in at least the following two ways: 1) particles of the first negative active material and/or particles of the second negative active material are coated with a coating layer; and 2) the entire first negative active material (i.e., the bulk first negative active material) and/or the entire second negative active material (i.e., the bulk second negative active material) is coated with a coating layer. Claim 9 is thus indefinite.
This issue applies similarly to claim 18.

Claim Rejections - 35 USC § 103
Claims 1-3, 6-8, 10-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180287145 A1, hereafter Lee) in view of Sato (JP 2012033375 A, whose English machine translation is being used in this Office action for citation purposes, hereafter Sato) and Sotowa et al. (US 20190305293 A1, hereafter Sotowa).
Regarding claim 1, Lee teaches a secondary battery (Abstract), comprising
a negative electrode plate (110, 210 and 220), wherein the negative electrode plate comprises a negative current collector (100, Fig. 1) and negative film layers (210 and 220), and wherein the negative film layers comprise a first negative film layer (210) and a second negative film layer (220), the first negative film layer is disposed on at least one surface of the negative current collector (See Fig. 1 and [0019]) and comprises a first negative active material ([0020]), and the second negative film layer is disposed on the first negative film layer (See Fig. 1 and [0019]) and comprises a second negative active material ([0020]); and
the first negative active material comprises natural graphite ([0021]), and the second negative active material comprises artificial graphite ([0021]).
Lee appears to be silent to the powder orientation index (OI) value COI1 of the first negative active material comprising natural graphite, as instantly claimed. In the same field of endeavor, however, Sato discloses a negative active material comprising natural graphite has an orientation index of from 0.10 to 0.18 (See at least [0010], [0052]), and when used in a secondary battery, “has a small irreversible capacity observed in the initial cycle and can cope with rapid charging and discharging”, and “it is possible to construct a negative electrode material that operates even when a high-density electrode plate sheet is produced” (See at least [0007]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used a first negative active material having an orientation index of from 0.10 to 0.18, as taught by Sato, in order to achieve the benefits stated above. The range of orientation index being from 0.10 to 0.18 is based on the definition of orientation index as the ratio of peak area of (110) diffraction to that of (004) diffraction ([0052]) in an X-ray diffraction pattern, corresponding to a range of from about 5.6 to 10 (i.e., 1/0.18 to 1/0.10) based on the definition of orientation index as recited in claim 1. Further, the range of from about 5.6 to 10 overlaps the instantly claimed range of from 4.0 to 7.0. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Lee fails to teach the second negative active material has a powder orientation index value COI2 of from 2.2 to 4.2, as instantly claimed. In the same field of endeavor, however, Sotowa discloses that when an artificial graphite (relatively hard graphite, [0033]) used as a negative electrode active material of a secondary battery has an orientation index in a range of 0.2 to 0.8, the battery capacity can be ensured and the battery internal resistance can be prevented from increasing ([0033]-[0035]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used the negative electrode active material comprising an artificial graphite having an orientation index in a range of 0.2 to 0.8, as taught by Sotowa, as an alternative to the second negative active material of Lee in view of Sato, in order to prevent the battery capacity from reducing and to prevent the battery internal resistance from increasing ([0033]-[0035]). The range of orientation index being from 0.2 to 0.8 is based on the definition of orientation index as the ratio of peak area of (110) diffraction to that of (004) diffraction ([0052]) in an X-ray diffraction pattern, corresponding to a range of from about 1.25 to 5 (i.e., 1/8 to 1/0.2) based on the definition of orientation index as recited in claim 1. Further, the range of from about 1.25 to 5 overlaps the instantly claimed range of from 2.2 to 4.2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Lee as modified further teaches the first negative active material and the second negative active material satisfy an orientation index ratio COI1/COI2 of from 1.12 to 8 (i.e., 5.6/5 to 10/1.25), overlapping the instantly claimed range of 1.1 to 2.5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 2, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, wherein the first negative active material has an orientation index in the range of from about 5.6 to 10 (see the rejection of claim 1), whose lower limit is close to the higher limit of the claimed range of 4.3 to 5.5. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP § 2144.05 (I).
Regarding claim 3, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, wherein the second negative active material has an orientation index in the range of from 1.25 to 5 (see the rejection of claim 1), overlapping the instantly claimed range of 2.5 to 3.6. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 6, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, and further teaches a mass percentage of the natural graphite in the first negative active material is 95.6% ([0048], Lee), anticipating “≥60%” as instantly claimed.
Regarding claim 7, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, and further teaches a tap density of 0.55-1.05 g/cm3 ([0030], Sato), overlapping the instantly claimed 0.8-1.3 g/cm3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 8, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, and further teaches a specific surface area of 1-10 m2/g ([0052], Sotowa), overlapping the instantly claimed 0.6-2.2 m2/g. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 10, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, wherein a mass ratio of the first negative film layer to the second negative film layer may be in the range of 10% to 90% ([0029], Lee), overlapping the instantly claimed 1:3 to 9:5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 11, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, wherein the first negative active material may further comprise artificial graphite (Lee, [0020]: “one or more selected from …”).
Regarding claim 12, Lee in view of Sato and Sotowa teaches an apparatus, comprising the secondary battery according to claim 1 (Lee, Abstract: “secondary battery including the same”).
Regarding claim 13, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, wherein the first negative active material and the second negative active material has an orientation index ratio in the range of 1.12 to 8 (i.e., 5.6/5 to 10/1.25), overlapping the instantly claimed range of 1.3 to 1.6. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 14, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 6, wherein a mass percentage of the natural graphite in the first negative active material is 95.6% ([0048], Lee), anticipating “80%-100%” as instantly claimed.
Regarding claim 15, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 6, wherein a mass percentage of the artificial graphite in the second negative active material is 95.6% ([0050], Lee), anticipating “90%-100%” as instantly claimed.
Regarding claim 16, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, and further teaches a tap density of 0.55-1.05 g/cm3 ([0030], Sato), overlapping the instantly claimed 0.9-1.2 g/cm3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 17, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, and further teaches a specific surface area of 1-10 m2/g ([0052], Sotowa), overlapping the instantly claimed 0.7-1.3 m2/g. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 19, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, wherein a mass ratio of the first negative film layer to the second negative film layer may be in the range of 10% to 90% ([0029], Lee), overlapping the instantly claimed 1:2 to 3:2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sato and Sotowa, as applied to claim 1 above, and further in view of Lim (US 20180151867 A1, hereafter Lim).
Regarding claim 5, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, but is silent to the artificial graphite being of a flake shape as instantly claimed. However, Lim discloses an artificial graphite having a flake shape is employed in a negative electrode of a secondary battery ([0072]). It would have ordinary skill in the art to have used artificial graphite having a flake shape in the negative active material of Lee as modified, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  See MPEP § 2144.07.
In addition, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04(IV)(B).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sato and Sotowa, as applied to claim 1 above, and further in view of Kim (US 20170170465 A1, hereafter Kim).
Regarding claims 9 and 18, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, but does not teach a coating layer coated on a surface of the first negative active material and a surface of the second negative active material.
Kim discloses a negative electrode active material comprising a graphite core on which an amorphous carbon coating layer and a nitrogen-doped fine carbon coating layer has an excellent output property and excellent electric conductivity, and can effectively suppress a side reaction with an electrolyte liquid ([0013]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have formed an amorphous carbon coating layer and a nitrogen-doped fine carbon coating layer on the graphite of Lee as modified, as taught by Kim, in order to achieve an excellent output property and excellent electric conductivity and to effectively suppress a side reaction with an electrolyte liquid ([0013], Kim).

Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive.
A) In response to Applicant’s arguments regarding 112 rejection, it is noted that:
a) the presence of previous studies in the art to support the interpretation 1) applied in the 112 rejection does not constitute the reason for the inappropriateness of the 112 rejection;
b) with regard to the argument that “Besides, the interpretation 1) is also apparent from the ‘Preparation’ part in Examples of the present application …”, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
c) the at least two possible interpretations in the above 112 rejection are still exist, and thus the 112 rejection is maintained.
B) In response to Applicants’ arguments with respect to the purpose of their invention is “how to make the battery have both good cycle performance and fast charging performance under the premise of the relatively high energy density [is a huge technical challenge]”, it is noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). "One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."; In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
The motivation to combine the Lee reference with secondary references have been explicitly provided in the rejections above.
C) Applicants compares Examples 1 to 5 with Comparative Examples 1 to 2 of their invention. However, it is noted that if unexpected results are to be demonstrated, the comparison should be made between the instant invention with the prior arts applied in the rejections. 
D) In response to applicant's arguments (“In both Sato and Sotowa, only ONE negative film layer is used. …”, p9) against the references individually, it is iterated again that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the primary reference Lee have already taught two negative film layers. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
E) In response to the argument regarding “reasonable expectation of success”, it is noted that one of ordinary skill in the art would have readily and successfully used the Sato’s natural graphite and Sotowa’s artificial graphite, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  See MPEP § 2144.07: “Art recognized suitability for an intended purpose”.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727